DETAILED ACTION
This is Non-Final Office Action in response to amendment filed on October 6, 2022. Claims 2 and 6-8 have been cancelled. Claims 1, 3-5 and 9-20 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
Information Disclosure Statement
The references listed in the IDS filed on August 25, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Response to Arguments
Applicant's arguments regarding the amended limitations “estimating the characteristic having a probability of being avoided by the user and estimating a characteristic of the user in a social-demographic method without including a questionnaire for directly inquiring of the user regarding the characteristic for finding out the negative characteristic without hostility of the user” (response 10/06/2022, pages 7-10) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jiang et al. (US 20170329856 A1)/(US 10789311 B2). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 20 recite an apparatus, independent claim 12 recites a method. Therefore, Step 1 is satisfied for claims 1, 12 and 20. Step 2A Prong One: The independent claims recites receive an answer to a plurality of indirect questionnaires from a first user terminal using the communication circuit, determine a characteristic of a first user based on the answer, generate a profile of the first user that indicates the characteristic of the first user, determine to match the first user with a second user based on the determined characteristic, generate a user group to share a vehicle, estimating the characteristic having a probability of being avoided by the user, estimating a characteristic of the user in a social-demographic and obtaining information associated with at least one selected from the group consisting.
These receive, determine “observations or evaluations”, estimate and obtain are acts that can be practically performed in the human mind. Such mental determine , observations or evaluations and estimate fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing users’ characteristics to generate a user group to share a vehicle as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer processor, computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The computer processor, the computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of comparing/matching users’ characteristics to generate a user group to share a vehicle using the computer components as a tool. While this type of automation improves the comparison of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 3-5, recite determine the characteristic steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 9-10, recite determine the characteristic and predict whether the first user avoids the second user steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 11, recites determine the characteristic and calculate a score (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 13-15, recite determine the characteristic (limitations) to the independent claim 12, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 16-17, recite determining whether to match steps (limitations) to the independent claim 12, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 18-19, recite determine the characteristic and predict steps (limitations) to the independent claim 12, do not amount to a “significant more”, thus, the claim is non-statutory.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2) and in view of Ruttenberg (US 20080235216 A1), further in view of Svendsen et al. (US 20150215262 A1) and further in view of Jiang et al. (US 20170329856 A1).
Regarding claim 1, Brown discloses an apparatus for matching members of a carpool service, comprising: a memory configured to store a user profile (user profile maintenance of Fig.3, Brown); a communication circuit configured to communicate with an external device (Fig.1 of Brown); and a processor configured to be electrically connected with the communication circuit (Fig.1), wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); 
a profile of the first user that indicates the characteristic of the first user (¶[0033] and [0037], Brown, i.e., create and maintain user profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
Brown/Cobbold combination does not explicitly disclose “wherein the characteristic includes information that indicates whether the user has a negative characteristic or whether the user has a tendency to avoid the negative characteristic.”
Ruttenberg discloses predicting affinity between entities’ users including matching the characteristic users as well as the negative characteristic (¶[0022], Ruttenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold before them to modify the managing the predicted affinity between entity or group of users of Ruttenberg into the modified Brown, as taught by Ruttenberg. One of ordinary skill in the art would be motivated to efficiently create relevant predicting affinity user group in the information processing field (¶[0002], Ruttenberg), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
The modified Brown does not explicitly disclose “estimating the characteristic having a probability of being avoided by the user.”
Jiang discloses selecting data content to be pushed to user terminal include estimating the characteristic (¶[0026] and [0052]-[0055], Jiang) having a probability of being avoided by the user (¶[0080]-[0082], Jiang, i.e., avoiding leaf node having probability in matching the users’ characteristic).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg/Svendsen before them to incorporate the selection reference in matching users’ characteristic of Jiang into the modified Brown, as taught by Jiang. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ characteristic (¶[0026], Jiang), with a reasonable expectation of success, in order to enhance the facilitate communication between users.
Regarding claim 3, Brown/Cobbold/ Ruttenberg/Svendsen/Jiang combination disclose wherein the processor is configured to: determine the characteristic of the first user based on the received answer and a location of a residence of the first user (¶[0032], Brown). 
Regarding claim 4, Brown/Cobbold/ Ruttenberg/Svendsen/Jiang combination disclose determine the characteristic of the first user based on the received answer (¶[0032]-[0033], Brown) and a social media profile of the first user (¶[0032]-[0033], Brown). 
Regarding claim 5, Brown/Cobbold/ Ruttenberg/Svendsen/Jiang disclose wherein the processor is configured to: determine the characteristic of the first user by statistically analyzing the received answer (¶[0032]-[0033], Brown). 
Regarding claim 9, Brown/Cobbold/ Ruttenberg/Svendsen/Jiang combination disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second user terminal (¶[0033] and [0039], Brown); and predict whether the first user avoids the second user based on the characteristic of the first user and the characteristic of the second user. 
Regarding claim 10, Brown/Cobbold/ Ruttenberg/Svendsen/Jiang combination disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires (¶[0032]-[0033] and [0039], Brown), received from a second terminal (¶[0032]-[0033] and [0039], Brown); and predict whether the second user avoids the first user based on the characteristic of the first user and the characteristic of the second user (¶[0032]-[0033] and [0039], Brown, i.e., matching when the information that is not associated with another user) . 
Regarding claim 12, Brown discloses a method for matching members of a carpool service, comprising: receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
The modified Brown does not explicitly disclose “estimating the characteristic having a probability of being avoided by the user.”
Jiang discloses selecting data content to be pushed to user terminal include estimating the characteristic (¶[0026] and [0052]-[0055], Jiang) having a probability of being avoided by the user (¶[0080]-[0082], Jiang, i.e., avoiding leaf node having probability in matching the users’ characteristic).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg/Svendsen before them to incorporate the selection reference in matching users’ characteristic of Jiang into the modified Brown, as taught by Jiang. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ characteristic (¶[0026], Jiang), with a reasonable expectation of success, in order to enhance the facilitate communication between users.
Regarding claim 13, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose determine the characteristic of the first user based on the received answer and a residence location of the first user (¶[0032], Brown). 
Regarding claim 14, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose wherein the determining of the characteristic includes: determining the characteristic of the user based on the received answer (¶[0032]-[0033], Brown) and a social media profile of the first user (¶[0032]-[0033], Brown). 
Regarding claim 15, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose wherein the determining of the characteristic includes: determining, by the processor, the characteristic of the first user by statistically analyzing the received answer (¶[0032]-[0033], Brown). 
Regarding claim 16, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose determining whether to match the first user with the second user based on a profile of the first user (¶[0032]-[0033] and [0039], Brown) and a recently visited location of the first user when a matching request is received from the first user terminal (¶[0032]-[0033] and [0039], Brown). 
Regarding claim 17, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose wherein the determining of whether to match the first user and the second user includes: determining, by the processor, whether to match the first user with the second user based on a profile of the first user (¶[0032]-[0033] and [0039], Brown) and a pick-up location of the first user when a matching request is received from the first user terminals (¶[0032]-[0033] and [0039], Brown). 
Regarding claim 18, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose predicting, by the processor, whether the first user avoids the second user based on the characteristic of the first user and the characteristic of the second user (¶[0032]-[0033] and [0039], Brown, i.e., matching when the information that is not associated with another user). 
Regarding claim 19, Brown/Cobbold/ Ruttenberg/Kwon/Jiang combination disclose determining, by the processor, a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second user terminal, wherein the determining of the characteristic of the second user includes: predicting, by the processor, whether the second user avoids the first user based on the characteristic of the first user and the characteristic of the second user. 
Regarding claim 20, Brown discloses an apparatus for matching members of a carpool service, comprising: a communication circuit configured to communicate with an external device; and a processor configured to be electrically connected with the communication circuit, wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
generate a user profile that indicates a characteristic of a first user by statistically analyzing the received answer (¶[0037], Brown), a residence location of the first user (¶[0032]-[0033], Brown), and a social media profile of the first user (¶[0011] and [0037], Brown); and 
in response to receiving a matching request is received from the user terminal of the user (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles), determine whether to match the first user with a second user (¶[0033] and [0039], Brown) based on at least part of a recently visited place of the first user or a pick-up location of the first user and the first user profile (¶[0032]-[0033] and [0039], Brown).
Brown, however, does not explicitly disclose a user group to share carpool services. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
The modified Brown does not explicitly disclose “estimating the characteristic having a probability of being avoided by the user.”
Jiang discloses selecting data content to be pushed to user terminal include estimating the characteristic (¶[0026] and [0052]-[0055], Jiang) having a probability of being avoided by the user (¶[0080]-[0082], Jiang, i.e., avoiding leaf node having probability in matching the users’ characteristic).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg/Svendsen before them to incorporate the selection reference in matching users’ characteristic of Jiang into the modified Brown, as taught by Jiang. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ characteristic (¶[0026], Jiang), with a reasonable expectation of success, in order to enhance the facilitate communication between users.
Claims 1, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2) and in view of Ruttenberg (US 20080235216 A1) further in view of Kwon (US 20130097110 A1) and further in view of Axelrod et al. (US 20130117292 A1) and further in view of Jiang et al. (US 20170329856 A1).
Regarding claim 1 similar claim 11 and claim 20, Brown discloses an apparatus for matching members of a carpool service, comprising: a memory configured to store a user profile (user profile maintenance of Fig.3, Brown); a communication circuit configured to communicate with an external device (Fig.1 of Brown); and a processor configured to be electrically connected with the communication circuit (Fig.1), wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); 
a profile of the first user that indicates the characteristic of the first user (¶[0033] and [0037], Brown, i.e., create and maintain user profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the characteristic includes information that indicates whether the user has a negative characteristic or whether the user has a tendency to avoid the negative characteristic.”
Ruttenberg discloses predicting affinity between entities’ users including matching the characteristic users as well as the negative characteristic (¶[0022], Ruttenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold before them to modify the managing the predicted affinity between entity or group of users of Ruttenberg into the modified Brown, as taught by Ruttenberg. One of ordinary skill in the art would be motivated to efficiently create relevant predicting affinity user group in the information processing field (¶[0002], Ruttenberg), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Kwon discloses collecting the user information through a questionnaire (¶[0015] and [0027], Brown), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0045], [0054] and [0062], Brown). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Kwon into the modified Brown, as taught by Kwon. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users (¶[0020], Kwon), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose matching the users’ profiles based on the visited or pick-up location.
Axelrod discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (Figs.3-4 and Figs.6-7 and ¶[0030]-[0035] and [0037]-[0040], Axelrod, i.e., matching users’ profiles based on visited place/location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Brown before them to incorporate the questionnaire to obtain users’ information of Axelrod into the modified Brown, as taught by Axelrod. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0030]-[0035], Axelrod), with a reasonable expectation of success, in order to enhance the matching of user profiles preferences ¶[0003], Axelrod).
The modified Brown does not explicitly disclose “estimating the characteristic having a probability of being avoided by the user.”
Jiang discloses selecting data content to be pushed to user terminal include estimating the characteristic (¶[0026] and [0052]-[0055], Jiang) having a probability of being avoided by the user (¶[0080]-[0082], Jiang, i.e., avoiding leaf node having probability in matching the users’ characteristic).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg/Svendsen before them to incorporate the selection reference in matching users’ characteristic of Jiang into the modified Brown, as taught by Jiang. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ characteristic (¶[0026], Jiang), with a reasonable expectation of success, in order to enhance the facilitate communication between users.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2), further in view of Ruttenberg (US 20080235216 A1), further in view of Svendsen et al. (US 20150215262 A1), further in view of Jiang et al. (US 20170329856 A1) and further in view of Buyukkokten (US 8977654 B1).
Regarding claim 11, the modified Brown disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second terminal (¶[0032]-[0033] and [0039], Brown). The modified Brown, however, does not explicitly disclose calculate a score that indicates a match suitability between the first user and the second user, based on the characteristic of the first user and the characteristic of the second user. Buyukkokten discloses calculate a score that indicates a match suitability between the first user and the second user, based on the characteristic of the first user and the characteristic of the second user (col2, line 66 to col.3, line 15 and col.9, lines 25-37, Buyukkokten). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Brown and Buyukkokten before them to modify the managing plurality of user profiles in social network of Buyukkokten into the modified Brown, as taught by Buyukkokten. One of ordinary skill in the art would be motivated to efficiently generating users’ profiles, with a reasonable expectation of success, in order to enhance the managed ways to distinguish users depending on some user criteria (col.1, lines 25-27, Buyukkokten).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burke et al. (US 20140302774 A1) disclose METHODS SYSTEMS AND APPARATUS FOR SHARING INFORMATION AMONG A GROUP OF VEHICLES.
Lehmann (US 20140129578 A1) discloses SYSTEM AND METHOD FOR CARPOOL MATCHING.
Ricci (US 20140310277 A1) discloses SUSPENDING USER PROFILE MODIFICATION BASED ON USER CONTEXT.
Nowak et al. (US 20140358636 A1) disclose social networking survey segmentation.

Weinstock et al. (US 20130218614 A1) disclose extended web enabled business to business computer system for rental vehicles services.
Buyukkokten (US 8977654 B1) discloses assigning classes to users of an online community.
Cobbold (US 8660781 B2) discloses method and apparatus for enabling commuter groups.
Lehmann (US 8392116 B2) discloses navigation device and method for predicting the destination of a trip.
Lection et al. (US 20130054312 A1) disclose distributed energy contribution-based commuting.
Depasquale et al. (US 20090030885 A1) disclose method for on-demand and scheduled services relating to travel and transportation.
Ruttenberg (US 20080235216 A1) discloses method of predicting affinity between entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./HANH B THAI/Primary Examiner, Art Unit 2163               
October 13, 2022.